Citation Nr: 0928716	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  05-30 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected degenerative joint disease of the right 
knee.

2.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected degenerative joint disease of the left 
knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from May 1966 to 
April 1968 and January 1975 to August 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which assigned separate 10 percent ratings for the 
service-connected right and left knee degenerative joint 
disease, effective May 26, 2004.  The September 2004 rating 
decision essentially bifurcated a previously characterized 
service-connected disability of degenerative joint disease of 
the bilateral knees, which was originally assigned a single 
10 percent rating, effective September 1, 1993.  The claims 
file was subsequently transferred back to its original RO 
location in Denver, Colorado.  In February 2007, the Veteran 
testified before the undersigned Acting Veterans Law Judge at 
a Board video conference hearing at the RO.  A transcript of 
the hearing is of record.

The Board remanded this case for additional development in 
June 2007.  The directives of the Remand were accomplished.

The record reflects that the Veteran underwent a total right 
knee replacement in September 2007.  As such, the issue of 
entitlement to a temporary total rating based on a hospital 
stay in excess of 21 days and/or based on the need for 
convalescence following surgery should be addressed by the 
RO.  The matter is hereby referred to the RO for appropriate 
action.  




FINDINGS OF FACT

1.  The Veteran's right knee disability is manifested by 
degenerative joint disease, joint effusion, mild varus 
alignment in the right knee; flexion limited to 95 degrees, 
extension limited to 10 degrees, difficulty walking and 
standing for prolonged periods; and other functional 
impairment due to pain, with an overall moderately severe 
disability picture that more nearly approximates limitation 
of extension to 15 degrees.  

2.  The Veteran's left knee disability is manifested by 
degenerative joint disease with noncompensable limitation of 
flexion, extension limited to, at most, 10 degrees, joint 
effusion, swelling, pain, difficulty walking and standing for 
prolonged periods, and other functional impairment due to 
pain, with an overall moderately severe disability picture 
that more nearly approximates limitation of extension to 15 
degrees.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent, but no 
higher for the service-connected right knee degenerative 
joint disease have been more nearly approximated.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5256, 
5257, 5258, 5259, 5260, 5261, 5262, 5263 (2008).

2.  The criteria for an evaluation of 20 percent, but no 
higher for the service-connected left knee degenerative joint 
disease have been more nearly approximated.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5256, 5257, 5258, 
5259, 5260, 5261, 5262, 5263 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in June 2004.  The RO provided the appellant 
with notice of the criteria for assigning effective dates and 
disability ratings in March 2006 and April 2008, and the 
rating criteria for the bilateral knee disabilities in June 
2008 and October 2008, subsequent to the initial 
adjudication.  While the 2006 and 2008 notice was not 
provided prior to the initial adjudication, the claimant has 
had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claims were subsequently readjudicated in a 
January 2009 supplemental statement of the case, following 
the provision of notice.  The Veteran has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002), Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.  The March 
2006 and April 2008 notices, in particular, advised the 
Veteran regarding how disability ratings are assigned based 
on a rating schedule, and how consideration is given to the 
impact of the condition and symptoms on employment and daily 
life.  In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the severity of 
the knee disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  The Veteran 
testified at the February 2007 Board hearing that a private 
physician had recommended a total knee replacement for the 
right knee and subsequent VA medical records note that this 
replacement took place.  In a July 2007 letter, the Veteran 
was asked to submit any recent evidence regarding his right 
knee replacement and sign any necessary release forms.  The 
Veteran also was asked in the April 2008 and October 2008 VA 
letters to identify all relevant evidence necessary to 
substantiate the claim.  The Veteran did not respond with any 
information regarding the knee surgery or sign the necessary 
release for private medical information.  The duty to assist 
"is not always a one-way street" and "[i]f a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Based on the above, 
the Board finds that reasonable efforts have been made to 
obtain all available evidence.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The RO originally granted service connection for degenerative 
joint disease of the bilateral knees in October 1994 
assigning a 10 percent rating for both knees.  The Veteran 
filed an increased rating claim for his bilateral knee 
disabilities on May 25, 2004.  In September 2004, the RO 
assigned separate 10 percent ratings for each knee, effective 
May 26, 2004.  The Veteran maintains that higher ratings are 
warranted for the service-connected right and left knee 
disabilities.  

The Veteran testified in February 2007 that his knees had 
recently become worse with more constant flare-ups.  The 
Veteran also testified that he experienced instability in 
both knees, had a history of falls, constant pain, and 
problems bending. 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2008).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1.  Staged ratings may 
be assigned where the symptomatology warrants different 
ratings for distinct time periods.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The RO has not assigned a staged 
rating for the Veteran's bilateral knee disorder, and the 
Board agrees that there has been no change in the severity of 
the disability during the claim and appeal period.

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  See 38 C.F.R. § 
4.45.  After the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  38 
U.S.C.A. § 7104(a).

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.

The Board must determine the credibility and probative value 
of the evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997) and cases cited therein (Board has duty to 
assess the credibility and weight of the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions. Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The Veteran's bilateral knee disabilities are rated based on 
limitation of motion due to arthritis.

Traumatic arthritis established by x-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
x-ray findings will be evaluated on the basis of limitation 
of motion of the specific joint or joints involved.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

The appropriate diagnostic codes for rating limitation of 
flexion and limitation of extension of the leg are 5260 and 
5261, respectively.  The average normal range of motion of 
the knee is 0 to 140 degrees. 38 C.F.R. § 4.71a, Plate II.  
Diagnostic Code 5260 addresses limitation of flexion of the 
leg.  Flexion limited to 45 degrees warrants a 10 percent 
rating; flexion limited to 30 degrees warrants a 20 percent 
rating; and flexion limited to 15 degrees warrants a 30 
percent rating.

Separate ratings may be assigned under Diagnostic Code 5260 
(limitation of flexion of the leg) and Diagnostic Code 5261 
(limitation of extension of the leg).  VAOPGCPREC 9-2004 
(2004).  Under Diagnostic Code 5261, a noncompensable rating 
is warranted for extension limited to 5 degrees; a 10 percent 
rating for extension limited to 10 degrees; a 20 percent 
rating for extension limited to 15 degrees; a 30 percent 
rating for extension limited to 20 degrees; a 40 percent 
rating for extension limited to 30 degrees; and a 50 percent 
rating for extension limited to 45 degrees.

At a July 2004 VA examination, the Veteran stated that he had 
knee pain worse on the right than the left, with the pain in 
his right knee at a 4 out of 10 on a good day and an 8 out of 
10 on a bad day.  He also had pain on moving his knee both 
actively and passively.  He had flare-ups in cold weather and 
treated these with heat and compression and taking Advil.  He 
could sit for a half an hour and then had to stretch his 
knee; although he could drive for at least 45 minutes without 
having to stretch his knees.  He could stand for a half an 
hour but then had to sit down.  He could walk for a quarter 
of a mile before his knees gave him any trouble.  He stated 
that he was unable to squat and found it difficult to kneel 
because of pain in his knees.  He could go up a flight of 
stairs by holding onto the rail; he avoided stepladders.

On physical examination, the Veteran had a normal tandem 
gait.  He had a cane in his right hand, which he bought 
himself.  He stated that he used it for stability.  He was 
grossly overweight.  He was able to heel walk and toe walk 
with a little bit of difficulty with heel walking; but 
otherwise seemed to be pretty stable on his feet.  On 
inspection of his knees, they looked pretty normal.  There 
was no evidence of any deformities, swelling, genu valgus, or 
genu varus.  His quadriceps measured about 42 cm in 
circumference in both legs.  There was no muscle wasting.  
Lachman's and McMurray's tests were both absent.  The 
examiner could not feel any crepitus on both active and 
passive movement, or detect any fluid, localized point of 
tenderness, laxity of ligaments, or evidence of subluxation.  
The examiner found that the clinical examination showed no 
objective findings that could support a definite diagnosis of 
any moderate to severe degenerative arthritis.  The range of 
motion of the left knee on examination was 0 to 130 degrees, 
which the examiner found perfectly normal noting that the 
Veteran had very obese thighs, which tended to affect the 
range of motion.  On the right knee, range of motion was 0 to 
110 degrees, which the examiner noted as markedly reduced.  
The Veteran complained of pain with flexion of his right knee 
both with passive and active motion.  There was no edema.  On 
neurological evaluation, his deep tendon reflexes were 
bilaterally present, equal, and normal.  His sensation 
modalities were intact.  His muscle strength was 5 out of 5.  
The final diagnosis was right knee mild degenerative 
arthritis with no evidence of any gross abnormalities on 
clinical examination to support anything but a mild 
degenerative arthritis although he had a decreased range of 
motion.  The examiner opined that it could also be associated 
with the Veteran's gouty arthritis.  X-rays showed mild 
degenerative joint disease with osteopenia.  The left knee 
also had degenerative joint disease, as described.  The 
examiner found that based on the history and the examination 
above that there was no change in active or passive range of 
motion during repeated testing against resistance and no 
additional loss of range of motion was recommended for either 
knee due to painful motion, weakness, impaired endurance, 
fatigue, flare-ups, or incoordination at that stage.  The 
examiner believed that the gout also contributed in some way 
to the Veteran's discomfort of his joints in the lower limbs, 
although the Veteran denied it.

An August 2004 private orthopedic examination report noted 
that the Veteran had progressive pain in both knees and 
swelling.  His medical history was positive for gout and 
arthritis.  On physical examination, the Veteran appeared to 
have a varus alignment of both knees; the right knee appeared 
to be worse than the left.  The Veteran had effusion of both 
knees about 30 cubic cm on the left and 40 cubic cm on the 
right.  There was soreness throughout diffusely in both 
parapatellar regions of both knees.  Soreness in the medial 
joint line was more on the right than the left, and there was 
a positive McMurray sign on both sides.  His range of motion 
was actually quite good; he had some hyperextension on the 
left and loss of hypertension but was neutral on the right.  
Flexion was about 130 degrees.  X-rays were reviewed that 
showed absent articular surface on the right knee in the 
medial compartment with a slight exaggeration with some 
arthritis in the lateral compartment, as well.  The Veteran 
also had both medial and lateral compartment arthritis on the 
left knee but this appeared to be mild.  It appeared that the 
Veteran had traumatic arthritis of the right knee endstage, 
symptoms of meniscus tear, and maybe early arthritis in the 
left knee.

Private treatment records dated from July 2004 to November 
2004 note that the Veteran had bilateral knee pain, right 
more than left, limited motion due to pain, use of a cane for 
ambulatory capacity, degenerative disease in the knee, 
crepitus on flexion and extension, and difficulty walking.

A March 2005 VA examination report notes that the Veteran's 
knees were equally painful by his report.  Objective 
complaints included pain, swelling, and grinding in both 
knees.  He used a cane for ambulation.  He had decreased 
abilities to bend, lift, carry, and recreate because of knee 
pain and swelling.  He reported stiffness and fatigue in the 
knees.  He denied flare-ups, per se, but stated that he had 
pain on a daily basis.  He noticed some increase in pain with 
weather changes or increased activities.  He denied giving 
way or instability of the knee and reported increased pain 
with increased activity.  On physical examination, both knees 
showed a small effusion and mild varus alignment.  Both knees 
had range of motion of 0 to 120 degrees both actively and 
passively with increased pain near full extension, the last 
10 degrees of extension bilaterally.  Medial and lateral 
joints were both mildly tender bilaterally.  There was mild 
to moderate crepitus noted from both joints during range of 
motion testing.  Both knees showed stable collateral and 
cruciate ligaments with negative Lachman's and negative pivot 
shift.  There was mild to moderate retropatellar compression 
tenderness bilaterally.  There was mildly increased pain with 
resisted motion bilaterally.  There was mild incoordination 
in the motion bilaterally.  There was an antalgic gait, 
favoring both sides.  The impression was degenerative 
arthritis, both knees.  The examiner stated that he would 
assign an additional 10-degree range of motion loss in the 
extension bilaterally after repetitive movement.

In April 2005, a private examination report shows examination 
of the right knee showed very mild varus alignment.  There 
were no contractures.  He only flexed to about 95 degrees.  
He had full active extension.  He had tenderness along the 
medial joint line and also significant pain with 
patellofemoral grind.  There was mild effusion present.  His 
calf was soft and supple; his neurovascular examination was 
intact.  On x-ray examination, there was significant medial 
compartment degenerative arthritic changes, mostly in the 
right knee with mild to moderate arthritic changes in the 
left knee.  He had some moderate patellofemoral changes with 
peripheral osteophytes and lateral osteophytes, as well, 
consistent with some tricompartmental degenerative arthritic 
changes.  The examiner felt that a total knee arthroplasty 
would give him a more reproducible result with better pain 
relief and stability with his size and age.

At his video conference hearing in February 2007, the Veteran 
testified that his employment involved essentially clerical 
work and as such, the service-connected right and left knee 
disabilities had little functional impact on the Veteran's 
employment.  

An April 2008 VA examination report noted that the Veteran 
had a right knee replacement in September 2007 at a private 
facility and that he stated he had done well after the 
surgery.  He was still having trouble with both of his knees.  
His current symptoms included mild stiffness and ache in the 
right knee and more significant stiffness, ache, swelling, 
and popping in the left knee.  Instability was not described 
in either knee.  The frequency of his symptoms was mild to 
moderate; the severity was very mild in the right knee, 
status post knee replacement.  The severity was moderate to 
severe in the left knee; the duration of the symptoms was 
variable.  His activities of daily living were unimpaired.  
He could dress, undress, eat, write, and drive without 
assistance.  He could stand for 45 minutes and walk for one 
half mile without knee pain.  He could sit without 
limitations; he could not run on either knee and had some 
difficulty going up and down the stairs.  The Veteran was 
able to function in his usual occupation as a clerk at the 
Air Force Academy in Colorado Springs, and he reported no 
time lost at work due to his knee condition, other than a 
post-surgical convalescent period following the right knee 
replacement.  

He reported that his gait was unfavorable and that he limped 
to some degree on the left knee.  He indicated that he used 
no assistive devices for ambulation at that point, no canes, 
crutches, or wheelchairs, etc.  Flare-ups of knee pain were 
not noted by the Veteran.  Symptoms occurred regularly 
without flares.  Current treatment on the left knee had been 
arthroscopy, injections, weight loss, and strengthening, 
which gave some relief; treatment for the right knee had been 
knee replacement and postoperative rehabilitation.

On physical examination, the right knee showed a well-healed 
scar in the midline consistent with the surgery.  There was a 
20-cm long well-healed longitudinal incision.  The scar was 
not tender and not adherent to underlying soft tissue.  There 
was no ulceration, depression, or elevation of the skin scar.  
Range of motion showed extension to 0 degrees and flexion to 
130 degrees.  There was no tenderness along either joint 
line.  There was mild crepitus noted for range of motion 
testing.  There was minimally increased pain with repetitive 
resisted motion in extension but not with resisted flexion.  
He showed no easy fatigability with repetitive strength 
testing in flexion or extension, and there was minimal 
incoordination in his motion.  His gait was mildly antalgic 
favoring the left knee.  Lachman, pivot shift, and posterior 
drawer was absent.  The medial and lateral collateral 
ligaments were stable.  There was mild antalgia in his gait 
favoring this side.  There was mild weakness in repetitive 
resisted extension, but not with resisted flexion.  There was 
mild incoordination in his motion and mild easy fatigability 
to repetitive testing done three times in knee extension.  
The x-ray report of the left knee revealed compartment space 
narrowing and intercondylar eminence spurring.  Calcification 
that was seen superior to the patella anterior to the tibia 
on prior exams appeared to be slightly more dense.  The 
impression of the left knee was, "Two units of changes of 
the knee during worse than the prior examination.  
Calcification noted anterior to the distal tibia seen on 
previous examination; clinical correlation and physical 
examination recommended to rule out mass."  On the right 
knee, the x-ray impression was total knee arthroplasty 
without evidence of hardware failure; there was a joint 
effusion.  The overall impression was status post right total 
knee replacement with good clinical outcome.  As there was no 
additional symptomatology elicited with repetitive testing, 
the examiner would not assign any additional range of motion 
loss for the right knee.  There was moderate degenerative 
arthritis of the left knee; and as such, the examiner 
suggested assignment of an additional 5-degree range of 
motion loss in extension due to repetitive movement.  There 
was no recurrent subluxation or instability in either knee.  
There also was no ankylosis, impairment of the tibia or 
fibula, or limitation in ankle motion bilaterally.  There had 
been a right knee replacement done in the last 12 months.  
There was no significant weakness, residual pain, or 
limitation in motion in the right knee.

The medical findings show that, during the entire appeal 
period,  the knee range of motion is most severely limited to 
95 degrees of flexion in the right knee and 130 degrees in 
the left knee and extension most severely limited to 10 
degrees in both knees, with no additional loss after repeated 
testing.  There was also some swelling in both knees and 
pain, in the right more than the left, and some difficulty 
walking and standing for prolonged periods, as well as other 
functional impairment due to pain.  Although the Veteran 
initially stated that he needed a cane for stability during 
his July 2004 VA examination, he later stated that he had no 
instability in the knees and none of the objective findings 
showed any instability, subluxation, or laxity in the knees.  
Examinations in 2005 and 2008 also showed mild varus 
alignment in the right knee, status post total knee 
arthroplasty in the right knee, and unfavorable gait limping 
on the left.  The scars associated with the right knee 
surgery did not cause any impairment in the knee.  
Significantly, however, the Veteran's degenerative joint 
disease of both knees has consistently been described as 
moderate to moderately severe in both knees.  There is joint 
effusion in both knees, and osteophytes consistent with 
Tricompartmental degenerative arthritic changes.  The Veteran 
has significant pain, crepitus heard on examination, and 
patellofemoral grind.  Although the Veteran's right knee 
replacement in September 2007 may have been considered a 
successful surgery, a joint effusion was still noted post 
surgery, and the Veteran still complained of significant pain 
at his April 2008 examination.  

Given the fact that the Veteran's physician recommended a 
knee replacement, and given the limitation of extension to 10 
degrees bilaterally, along with swelling, joint effusion, 
crepitus, noticeable grind, stiffness, popping, and pain, the 
overall disability picture rises to a level that more nearly 
approximates limitation of extension to 15 degrees, 
bilaterally.  

Although the Veteran is entitled to a separate rating for 
limitation of flexion, flexion has never been limited to more 
than 95 degrees, even with consideration of pain on motion.  
To warrant a compensable rating based on limitation of 
flexion of the knee, flexion must be limited to 45 degrees, 
more than twice that shown on examination.  In light of the 
foregoing, a separate compensable rating based on limitation 
of flexion is not for application in this case, for either 
knee.  

Other diagnostic codes are considered to determine whether a 
rating in excess of 20 percent is warranted for either knee.  
However, none of the potentially applicable knee codes 
provides for a rating higher than 20 percent for either knee 
based on the facts in this case.  The medical evidence shows 
no subluxation or lateral instability in the knees; so a 
rating under Diagnostic Code 5257 is not warranted.  A rating 
does not apply under Diagnostic Code 5256 for ankylosis or 
Diagnostic Code 5262 for impairment of the tibia and fibula 
(malunion or nonunion) with moderate knee or ankle 
disability, as none of this type of impairment is shown in 
the bilateral knees, as specifically noted on the April 2008 
VA examination report.  Diagnostic Code 5263 for genu 
recurvatum does not allow for a schedular rating higher than 
10 percent, Diagnostic Codes 5258 does not allow for a rating 
in excess of 20 percent for dislocated semilunar cartilage 
with frequent episodes of "locking," pain, and effusion 
into the joint, and Diagnostic Code 5259 does not allow for a 
rating in excess of 10 percent for removal of semilunar 
cartilage.  

Finally, separate evaluations under Diagnostic Codes 5010 
(for arthritis) and 5260/5261 (for limitation of 
flexion/extension) are not allowed because that would violate 
the rule against pyramiding.  In general, all disabilities, 
including those arising from a single disease entity, are 
rated separately, and all disability ratings are then 
combined in accordance with 38 C.F.R. § 4.25.  However, 
pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14.  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  Here, arthritis is rated 
based on limitation of motion; thus, a separate rating under 
5010 and 5260 or 5261 would amount to rating limitation of 
flexion or limitation of extension twice.  In this case, it 
is more beneficial to the Veteran to rate his limitation of 
extension and limitation of flexion separately under 5260 and 
5261, as this affords him a higher rating given the facts in 
this case, and the applicability of C.F.R. §§ 4.40, 4.45, and 
4.59.

In evaluating the Veteran's claim, the application of a 
higher disability evaluation based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been 
considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 
 The Veteran has significant complaints of pain in the knees 
affecting his ability to do physical activities.  This is 
precisely why the criteria for the higher, 20 percent rating, 
have been more nearly approximated in this case.  In other 
words, the functional impairment in the bilateral knees, 
regardless of the actual limited motion, is considered by the 
20 percent ratings assigned.  Further, the medical evidence 
shows that there is no additional fatigability with 
repetitive strength testing in flexion or extension, and 
there was minimal incoordination in his motion.  Generally, 
the degrees of disability specified are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability. 38 C.F.R. § 4.1.
 
The level of impairment in the knees has been relatively 
stable throughout the appeal period, or at least has never 
been worse than what is warranted for 20 percent ratings 
based on limitation of flexion and limitation of extension.  
The Veteran reportedly had a total right knee replacement in 
September 2007 and the matter of entitlement to a temporary 
total rating based on extended hospital stay and/or the need 
for convalescence following surgery is referred to the RO for 
appropriate action, but aside from any such period to be 
determined, the medical evidence, as reported in April 2008, 
notes that the Veteran still had a joint effusion, 
considerable pain, and other functional impairment, despite 
the fact that there was a good clinical outcome with no 
significant weakness, residual pain, or limitation of motion 
of the right knee status post right arthroplasty.  Therefore, 
the application of staged ratings (i.e., different percentage 
ratings for different periods of time) is inapplicable.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's disability picture also has not been rendered 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluations.  38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The Veteran stated on the July 2004 VA examination 
that his knees affect his occupational activities doing 
office work at an Air Force Academy, as he had to do quite a 
bit of walking.  In March 2005, however, he reported that his 
knee condition did not affect his usual occupation, as most 
of his work was done in a seated position stressing the 
knees.  An April 2008 VA examination report notes that the 
Veteran was able to function in his usual occupation working 
as a clerk at the Air Force Academy, and had not missed any 
work time in the last 12 months as a result of his knee pain, 
other than the early recovery period after his right knee 
replacement.  This evidence does not rise to the level of 
marked interference with employment due to the bilateral knee 
disabilities.  The evidence also does not show frequent 
periods of hospitalization due to the bilateral knees.  The 
current schedular criteria adequately compensate the Veteran 
for the current nature and extent of severity of the 
disability at issue.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.

In light of the foregoing, ratings of 20 percent, but no 
higher, are warranted for the service-connected degenerative 
joint disease of the right knee and degenerative joint 
disease of the left knee.  


ORDER

Entitlement to a 20 percent rating, but no higher for the 
service-connected degenerative joint disease of the right 
knee on the basis of limitation of extension, is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

Entitlement to a 20 percent rating, but no higher for the 
service-connected degenerative joint disease of the left knee 
on the basis of limitation of extension, is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.



____________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


